Citation Nr: 0105077	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-11 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for shin splints. 

2.  Entitlement to service connection for stuttering. 

3.  Entitlement to service connection for residuals of an 
appendectomy. 

4.  Entitlement to an increased original rating for loss of 
eyesight in the right eye, currently rated as 30 percent 
disabling. 

5.  Entitlement to an increased original rating for 
headaches, currently rated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) original rating 
for chronic neck strain. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1988 to March 
1997. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

The issue of service connection for the residuals of an 
appendectomy will be considered within the REMAND section of 
this document, following the ORDER section below.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal as to all 
issues but appendectomy residuals has been obtained by the 
RO. 

2.  There is no competent evidence showing that the veteran 
has a current disability that is the result of in-service 
incurrence or aggravation of shin splints, or preservice 
stuttering.  

3.  Current manifestations of the veteran's service-connected 
right eye disability include no light perception for near or 
distant vision in that eye; visual acuity in the left eye is 
better than 20/40.  

4.  The service-connected headaches have not resulted in 
characteristic prostrating attacks occurring on an average of 
once a month over the previous several months. 

5.  The service-connected neck disability is manifested by 
occasional stiffness; no limitation of neck motion is shown. 

6.  There are no extraordinary factors associated with the 
service-connected disabilities productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  There is no current disability due to shin splints that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000). 

2.  There is no current disability due to stuttering that was 
incurred in or aggravated by service  To the extent that 
stuttering pre-existed service, there was no aggravation 
thereof.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§3.102, 3.303 (2000). 

3.  The criteria for an original rating in excess of 30 
percent for loss of eyesight in the right eye are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.84a, Diagnostic Code (DC) 6070 (2000).  

4.  The criteria for an original rating in excess of 10 
percent for headaches are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a DC 8100 
(2000).  

5.  The criteria for a compensable original rating for 
chronic neck strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5290 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993). 

Summarizing the pertinent evidence of record, the service-
medical records reflect treatment in a speech-language 
rehabilitation clinic for treatment of stuttering.  These 
records reflect the veteran reporting a history of stuttering 
since his childhood.  The veteran sustained a severe blunt 
trauma to his right eye in November 1992, which resulted in 
loss of vision in this eye.  However, there is no indication 
that this injury worsened his stuttering.  In fact, rather 
than worsening, the stuttering was said to improve 
significantly during service, with a July 1993 report 
indicating the veteran had, through treatment, "developed 
the skills necessary for normal, fluent speech production."  
The veteran was said to have met the criterion of less than 
one percent of stuttered words by the end of treatment.  
Moreover, at the time of December 1998 VA examination, the 
veteran reported that he had stuttered as a child but that he 
was not "much concerned about it."  He reported no changes 
in his stuttering since the in-service head trauma

Clearly, the evidence above shows that the veteran's 
stuttering condition pre-existed service and was not 
aggravated by service, to include as a result of the head 
injury.  There is no competent evidence suggesting otherwise.  
Accordingly, the claim for service connection for stuttering 
must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Turning to the claim for service connection for shin splints, 
the service medical records reflect treatment for shin 
splints.  There is no indication that the veteran has a 
current disability associated with either shin splints, 
however, as the December 1998 VA examination indicated there 
was no complications or recurrence of the veteran's shin 
splints.  There is otherwise no competent medical evidence 
indicating that there is a current disability associated with 
shin splints and service.  Accordingly, as a claim for 
service connection requires proof of a present disability, 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), and no such 
disability associated shin splints is shown, the claims for 
service connection for theses disabilities must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Edenfield, 8 
Vet. App. at 384, 388; Caluza, 7 Vet. App. at 498, 506; 
Espiritu, 2 Vet. App. at 492, 495 (1992); Gilbert, 1 Vet. 
App. at 49 (1990).    

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.), a remand is needed to apply 
these new provisions.  However, given the development 
accomplished in this case, to include affording the veteran a 
VA examination in December 1998, the Board concludes that the 
additional delay in the adjudication of this case which would 
result from a remand would not be justified.  The veteran has 
been provided with sufficient notice as to the evidence 
necessary to support his claims for service connection, and 
there is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of these claims.  

II  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Service connection was granted by a January 1999 rating 
decision for loss of eyesight in the right eye, headaches, 
and myofascial neck strain.  A 30 percent rating was assigned 
for loss of eyesight in the right eye, and the veteran was 
also awarded special monthly compensation due to the loss of 
use of one eye.  A 10 percent rating was assigned for 
headaches and a noncompensable rating was assigned for neck 
strain.  Accordingly, as the veteran has appealed these 
initial disability ratings, the adjudication below will 
include consideration of whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Right eye

As indicated above, the veteran sustained a severe blunt 
trauma to his right eye during service in November 1992 which 
resulted in loss of vision in this eye.  The disability in 
the right eye was most recently described upon VA examination 
in December 1998 as involving no diplopia or visual field 
defects.  A dilated fundus examination of the right eye 
revealed atrophy of the optic nerve, random scars over the 
posterior pole, and a normal left eye.  The veteran had no 
perception for far or near vision in the right eye.  
Uncorrected vision in the left eye was 20/30 near and 20/20 
far.  Corrected vision in the left eye was 20/20 for near and 
far vision.  The examiner stated that the left eye was 
normal.  

Where compensation is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in the 
nonservice-connected eye.  See 38 U.S.C.A. § 1160; 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Code 6070.  When a veteran has 
blindness in one eye which is rated as if service-connected 
and nonservice-connected blindness in the other eye, the 
rating shall be evaluated as if both disabilities were 
service connected.  Absent total blindness, visual acuity in 
the nonservice-connected eye is considered to be normal 
irrespective of any vision disability in that eye.  Id.

As indicated above, the veteran is not blind in the left eye, 
as corrected vision in this eye is 20/20 according to the 
most recent VA examination.  Thus, the left eye is 
appropriately considered to be 20/40 or better for rating 
purposes.  38 C.F.R. 
§ 3.383(a).  Applying these visual acuity levels to Table V 
in 38 C.F.R. § 4.84a, a 30 percent rating is for assignment 
where there is light perception only (blindness) in one eye 
and 20/40 or better vision in the other eye.  Thus, the 30 
percent rating under the provisions of DC 6070 represents the 
veteran's current level of disability under the VA rating 
code for his loss of vision in the right eye.  Moreover, the 
evidence does not establish that the service-connected right 
eye disorder more nearly approximates the criteria for the 
next highest disability evaluation.  38 C.F.R. § 4.7.  
Specifically, there has been no enucleation of the eye.  It 
is noted that the veteran has also been granted special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a) on account of loss of use of one eye having 
only light perception, and that the level of special monthly 
compensation is not at issue.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected loss of eyesight in the right eye is demonstrated, 
nor is there any other evidence that this condition involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).

Headaches

Under 38 C.F.R. § 4.124a, DC 8100 migraine headaches are 
rated as follows:  With very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, 50 percent.  With characteristic prostrating 
attacks occurring on an average once a month over last 
several months, 30 percent.  With characteristic prostrating 
attacks averaging one in 2 months over last several months, 
10 percent.  With less frequent attacks, 0 percent.  

The veteran has been described as having recurrent right 
frontal headaches following the in-service head injury.  As 
indicated, a 10 percent rating has been assigned for 
headaches under DC 8100.  At his December 1998 VA 
examination, the veteran indicated that he still has 
headaches, but that they are relieved by medications like 
Tylenol.  He did not describe symptoms typical of cluster or 
migraine headaches, and the examiner assessed the functional 
impairment due the headaches as mild to moderate.  The 
neurological examination was negative, and the examiner 
stated that the headaches were of traumatic origin and that 
they were stable with medication.   

Applying the pertinent legal criteria to the facts above, the 
veteran's headaches have been described as being post-
traumatic in origin, and it is not clear that the veteran 
even suffers from migraine headaches.  In any event, 
"prostrating type headaches" that have been occurring on 
the average of one a month for the prior several months have 
not been demonstrated.  Accordingly, a 30 percent rating 
under DC 8100 is not warranted.  

The veteran's headaches might more appropriately be rated 
under DC 8045 for brain disease due to trauma.  Under this 
provision, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  (Emphasis added).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2000).

While the above criteria have been considered, it is clear 
that a rating in excess of 10 percent would not be warranted 
as there is no evidence of dementia associated with brain 
trauma.  In addition, there is no evidence that the 
disability picture associated with headaches is so 
"exceptional or unusual" as to warrant the assignment of 
increased compensation under the provisions of 
38 C.F.R. § 3.321(b)(1).  

Neck Strain 

Slight limitation of motion of the cervical spine warrants a 
10 percent disability rating.  Moderate limitation of motion 
of the cervical spine warrants a 20 percent disability 
rating.  Severe limitation of motion of the cervical spine 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5290.

As noted above, a noncompensable rating is in effect for 
myofascial neck strain.  The in-service head trauma has been 
said to have resulted in recurrent neck pain.  No significant 
disability associated with the neck was demonstrated during 
service, however, and the Medical Board examination showed a 
full range of neck motion.  Moreover, the veteran indicated 
at his December 1998 VA examination that his neck pain "does 
not bother him too much."  Some occasional neck stiffness 
was described, but there was no evidence of any rigidity or 
radiating pain.  Upon examination, the veteran was said to 
walk with a normal gait and the examination of the neck was 
negative.  The range of motion of the cervical spine was 
essentially normal, and an X-ray of the cervical spine was 
said to have been normal.  The assessment following the 
examination included mild myofascial neck strain with no 
neuromuscular deficits, and the functional impairment 
associated with the neck strain was said to be mild when 
symptomatic.  

From the above clinical findings and description from the 
veteran as to the nature of his neck strain, the Board 
concludes that a compensable rating for this disability is 
not warranted.  The veteran himself asserted that his neck 
does not much bother him, and the clinical findings from the 
December 1998 VA examination do not demonstrate any 
significant limitation of motion or other objectively 
identifiable findings attributable to the cervical spine.  
Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is 
no indication that increased compensation based on functional 
loss due to painful use, weakness, excess fatigability and/or 
incoordination is warranted.  Finally, there is no evidence 
that the disability picture associated with neck strain 
warrants the assignment of increased compensation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The Board has also reviewed the claims for increased ratings 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
ratings for the disabilities at issue since the grant of 
service connection for these disabilities.  The Board on 
review concurs with these ratings.  The logic set forth 
above, in determining that increased ratings are not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, increased ratings for the veteran's service-connected 
disabilities are not warranted for any portion of the time 
period in question.  

The Board has considered the contentions that the service-
connected disabilities are worse than currently evaluated.  
As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which a service-connected 
disability is evaluated, are more probative than any 
subjective evidence of an increased disability, and that the 
"negative" evidence weighing against the assignment of 
increased ratings for the service-connected disabilities 
outweighs the "positive" evidence.  See Francisco v. Brown, 
7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, increased original ratings for 
the service-connected disabilities cannot be assigned.   
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Given the development accomplished by the RO with respect to 
the increased rating claims on appeal, to include the 
completion of VA examinations in December 1998, the Board 
concludes that the additional delay in the adjudication of 
this case which would result from a remand of these issues in 
order to apply the Veterans Claims Assistance Act of 2000 
would not be justified.  The veteran has been provided with 
sufficient notice as to the evidence necessary to support his 
claims for increased ratings as well as the criteria that 
must be met in order to warrant increased ratings for his 
service connected disabilities.  Moreover, there is no 
indication that there is any other evidence to be obtained or 
development to be accomplished which would assist in the 
adjudication of the increased rating claims.  


ORDER

Entitlement to service connection for shin splints is denied. 

Entitlement to service connection for stuttering is denied.  

Entitlement to an original rating in excess of 30 percent for 
loss of eyesight in the right eye is denied.  

Entitlement to an original rating in excess of 10 percent for 
headaches is denied. 

Entitlement to a compensable original rating for chronic neck 
strain is denied.  


REMAND

The record reveals that the appellant had an appendectomy 
while in service.  On recent examination it was noted 
essentially that there were no disabling residuals or 
complications.  The surgical report is of record, and the 
appendectomy required cutting muscle and tissue.  It is not 
clear that any examination was made for residual scarring.  
Given the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), cited 
above, additional development is needed to clearly determine 
whether there is additional scarring from the surgery.  While 
it may not be significantly disabling at this time, it could 
be service connected and assigned a noncompensable rating.

In view of the foregoing, this case is REMANDED for the 
following action.

The RO should schedule the veteran for a 
VA examination to ascertain whether there 
is any residual scarring from the 
appendectomy that can be identified.  If 
so, it should be described in detail for 
the record.  If no scarring is found that 
should be set forth specifically in the 
examination report.  If scarring is 
found, it should be described, and any 
impairment related thereto should be set 
out.  The claims folder should be made 
available to the examiner for review 
prior to the examination.

The veteran is informed that while the case is in remand 
status he and/or his representative are free to submit 
additional evidence or argument on the issue undergoing 
development.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the RO should review the instant issue.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellant consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that 

have been remanded by the Board and by the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

